DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-17, 20-23 are pending.  
Election/Restrictions
Applicant's election with traverse (see below) of Group I (see below) in the reply filed on 12/30/20 is acknowledged. 
Applicant’s written election of 12/30/20 was without traverse and was for Group I, claims 1-8, 12-17, 20-22 on the grounds that Applicant considered the amendment to make claims 12-17, 20-22 part of group I.  This is not correct and claims 12-17 are still directed to a patentably distinct article (cured product of the composition) and claims 20-22 are still directed to a patentably distinct apparatus (a system with a build window for processing the composition).  Applicant’s response would have been improper but the Examiner contacted Applicant to clarify the claims for Group I and Applicant indicated claims 1-8 would correspond to Group I according to the Examiner’s explanation with respect to claims 12-17, 20-22 (as summarized above) and because this election was made over the phone it is treated as an election with traverse.  Affirmation of this election must be made by applicant in replying to this Office action.    
The Examiner indicated that the non-elected claims would be eligible for rejoinder if the elected claims are allowable and the non-elected claims have the same limitations that make the elected claims allowable.
A revised basis for the restriction (in view of Applicant’s amendment of 12/30/20) is provided below and is maintained.
Claim(s) 9-17, 20-23 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/30/20.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
RESTRICTION BETWEEN INVENTIONS
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a composition.
Group II, claim(s) 9-11, and 23 drawn to a method.
Group III, claim(s) 12-17, drawn to an article.
Group IV, claim(s) 20-22, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kenney et al. (WO 2016/044547, see US equivalent US 2017/0283655).
Kenney teaches a composition for 3D printing that includes a photoinitiator, light absorbing pigment, and solvent (see abstract, [0086], [0102], [0028]).  The reactive part of the composition includes a vinyl functional polysiloxane (with multiple vinyl groups) and a mercapto functional polysiloxane (with multiple SH groups), each of which may include multiple different polymer chains and each of which may be branched ([0076], [0132], [0148]).  The mercapto functional siloxane is disclosed as having the same aspects as disclosed earlier 
The SH content in the SH polysiloxane is not explicitly disclosed but overlaps claim 1 based on the formula ([0140], recall that the SH polysiloxane disclosure is the same as the H polysiloxane just with H changed to SH).  For example, in formula II, y may be 0.98, w may be 0.01, and x may be 0.01, with all R4 groups being SH bearing groups and all R1 groups being methyl, which would result in about a 1-4mol% content of SH bearing groups (depending on what is considered the denominator).  It is noted that not all R4 groups are required to be SH (e.g., 50mol% of the R4 groups may be an “organosilylalkyl group having at least one silicon-bonded hydrogen,” [0140], where the H is replace with SH per [0152]), such that the above mol% range may be even lower.  
Additionally and alternatively, the R content in [0153] (corresponding to SH with 1-30 carbon alkylene linking group) also overlaps claim 1 (e.g., if z is 0.08 and if R is CH2SH then there would be 0.08 SH groups, 0.08 CH2 groups, and approximately 2 x 0.92 CH3 groups provided by the x and y units, yielding 0.08/(0.08+0.08+2*0.92) = about 4mol% SH groups).
During a telephone conversation with John DiMaio on 02/02/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-17, 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
If the examiner has required restriction between product or apparatus claims and process claims, where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a molar percentage range of thiol groups which is vague because it is unclear what the denominator in such a calculation is supposed to be.  For example, the mol% could be based on the total number of silicon bonded groups (i.e., ignoring the Si-O-Si backbone) or it could be based on all the possible groups (including Si-O as a group), or it could be based on how many siloxane repeating units bear an SH group, (e.g., SH(CH3)2Si-O-SiSH(CH3)2 could be considered to have 6 total groups, i.e., 2 SH and 4 CH3 groups, or it could be considered to have 8 total groups, i.e., 2 SH, 2 SiO(1/2), and 4 CH3 groups, or it could be considered to have two total groups, i.e., each Si repeating unit).
Claim 2 recites that the second siloxane polymer may be a plurality of second siloxane polymer components which is vague in view of the mol% range in claim 1 because it is unclear if the mol% applies to the second siloxane polymer ingredient overall (i.e., the mol% is the average mol% of all the second siloxane polymers in claim 2, such that each second polymer may be outside the claimed range provided the average is within the claimed range) or if the mol% range applies to each second siloxane polymer in the overall second siloxane polymer ingredient (i.e., each of the “plurality” of second siloxane polymers must be within the claimed range).  

It is also unclear if claim 2 is merely requiring that the first and/or second siloxane polymer(s) comprise multiple different polymer chains (it would be almost impossible to create a composition with only a single polymer chain of each type) or if claim 2 is requiring different types of first and/or second siloxane polymer(s) (e.g., a first, first siloxane polymer with a certain vinyl group content and a second, first siloxane polymer with a different vinyl group content).
Claims 3 and 4 recite molecular weight but it is unclear if this is number or weight average MW.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (WO 2016/044547, see US equivalent US 2017/0283655).
Regarding claims 1-8, Kenney teaches a composition for 3D printing that includes a photoinitiator, light absorbing pigment (as in claims 6-7), and solvent (as in claim 8) (see abstract, [0086], [0102], [0028]).  The reactive part of the composition includes a vinyl functional polysiloxane (with multiple vinyl groups) and a mercapto functional polysiloxane (with multiple SH groups), each of which may include multiple different polymer chains, as in claim 2, and each of which may be branched, as in claim 5, ([0076], [0132], [0148]).  The mercapto functional siloxane is disclosed as having the same aspects as disclosed earlier in the reference with respect to the hydrogen functional siloxane but with the hydrogen groups replaces with SH groups ([0152]).  
The MW of the vinyl functional polysiloxane is not disclosed however it is disclosed as having a range of viscosities ([0133]) and viscosity is disclosed as being adjusted via controlling the Mw ([0028]) therefore the MW of the vinyl polysiloxane is an art-recognized result effective 
The MW of the mercapto functional polysiloxane is disclosed as overlapping claims 3 and 4 ([0144], recall that the SH polysiloxane disclosure is the same as the H polysiloxane just with H changed to SH).  Additionally and alternatively, the SH polysiloxane is disclosed as having a range of viscosities ([0157]) and viscosity is disclosed as being adjusted via controlling the Mw ([0028]) therefore the MW of the SH polysiloxane is an art-recognized result effective variable that would have been obvious to optimized (including to values within the range of claims 3 and 4) in the process of optimizing the viscosity if the vinyl siloxane.  Additionally and alternatively, Kenney provides exemplified SH polysiloxanes with MW falling within the claimed range (e.g., the K component in Table 1, page 17 has a MW of about 8500, based on (Me)3SiO(1/2) MW = @81, MercaptopropylmethylSiO = @134, (CH3)2SiO = @74 and 8507=81*2+74*87.6+13.9*134). Thus, these MW values would be obvious to use for the SH polysiloxane formulae generally disclosed in Kenney because they are shown to be suitable MW for this ingredient via the examples.   
The SH content in the SH polysiloxane is not explicitly disclosed but overlaps claim 1 based on the formula ([0140], recall that the SH polysiloxane disclosure is the same as the H polysiloxane just with H changed to SH).  For example, in formula II, y may be 0.98, w may be 
Additionally and alternatively, the R content in [0153] (corresponding to SH with 1-30 carbon alkylene linking group) also overlaps claim 1 (e.g., if z is 0.08 and if R is CH2SH then there would be 0.08 SH groups, 0.08 CH2 groups, and approximately 2 x 0.92 CH3 groups provided by the x and y units, yielding 0.08/(0.08+0.08+2*0.92) = about 4mol% SH groups).
It is noted that the ingredients of claim 7 are not required in claim 7 (i.e., they remain optional per claim 6).




Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787